Citation Nr: 1021229	
Decision Date: 06/08/10    Archive Date: 06/21/10	

DOCKET NO.  07-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a disability of the 
lower extremities, however classified, to include based on 
aggravation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from August 1954 to 
February 1958 and from October 1958 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
VARO in St. Petersburg, Florida, that, in pertinent part, 
denied entitlement to service connection for bilateral lower 
extremity muscular atrophy.  

In September 2008 the Veteran provided testimony at a video 
conference hearing.  In October 2008, the Board remanded the 
case for further development.  The case has been returned to 
the Board for appellate review.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the U.S. Court of Appeals for Veterans Claims (Court) 
held that claims for service connection for post-traumatic 
stress disorder also encompassed claims for service 
connection for all psychiatric disabilities afflicting a 
Veteran based on review of the medical evidence.  By analogy, 
the Board finds that the instant case may be analyzed on a 
similar basis.  The issue that has been certified, that being 
service connection for muscle atrophy of the lower 
extremities, to include based on aggravation, is construed by 
the Board as a claim for any disability involving the lower 
extremities on any basis.  


FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran's bilateral knee 
arthritis is related to his many years of military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, he has 
bilateral knee arthritis that is related to his years of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In view of the favorable outcome in this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)) need not be discussed.  
The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Subsequent manifestations of a chronic disease, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  For a showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only when the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for arthritis if the 
Veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 
10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.  

A Veteran will be considered to be in sound condition when 
examined, accepted, and enrolled for active service, except 
as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates an injury or disease existed 
prior thereto and was not aggravated by such service.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying disability, as contrasted to 
the symptoms of the disability, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity in service.  38 C.F.R. § 3.306(b).  

Except as otherwise provided by law, a claimant has a 
responsibility to present and a support a claim for benefits 
under laws administered by the Secretary of VA.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Board has carefully reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no requirement to discuss in detail all the evidence 
submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

A review of the Veteran's service treatment records reflects 
that at the time of enlistment examination in August 1954, 
notation was made of partial or flaccid paralysis with slight 
atrophy of the right quadriceps group.  This was not 
considered disqualifying.  At the time of separation from his 
first period of service in January 1958, notation was made 
that the Veteran had "developed foot drop after surgery which 
was corrected surgically."  Clinical evaluation in 
January 1958 reflected normal lower extremities.  

At the time of reenlistment examination in September 1958, 
notation was made of mild atrophy of the right leg with 
slight limp.  It was described as asymptomatic.  Despite the 
notation of atrophy of the right lower extremity, the Veteran 
was described as qualified for induction/enlistment.  
Additional records reflect that at the time of fitness 
physical examination in November 1960, notation was made of 
moderate muscular atrophy involving the right thigh and lower 
leg.  It was noted there was good compensation strength and 
there was a full range of motion.  It was stated that in 1950 
the Veteran had been hospitalized for three months with 
poliomyelitis with a paralyzed right leg.  It was further 
indicated there was no residual paresis.  

A subsequent examination in May 1962 again reflected moderate 
muscular atrophy of the right thigh and lower leg with good 
strength.  At the time of an annual flying examination in 
February 1967, the right leg was reported to be narrower than 
the left.  However, it was described as functionally normal.  
Notation was made that the Veteran had polio at age 13, but 
had had a full recovery.  Following current examination, he 
was described as qualified for flying class III.  

At the time of separation examination in February 1975, the 
Veteran described his health as "fair."  He referred to 
either having or having had paralysis.  It was reported that 
there were no complications and no residual paralysis 
following infantile paralysis in 1950.  

The post service records include a December 2006 statement 
from a service department physician.  He stated the physician 
had been under his care with medications for about six years.  
The Veteran had undergone surgery on several occasions during 
that time frame.  The Veteran's history included post polio 
syndrome with bilateral leg involvement, bilateral knee 
arthritis, and bilateral shoulder impingement syndrome, as 
well as status post left rotator cuff repair.  

The Veteran was accorded a bones examination by VA in 
December 2006.  The examiner gave a pertinent impression of 
progressive crippling due to progressive atrophy and weakness 
of both lower extremities.  The examiner added that 
"certainly when compared to statements about his condition at 
the time he entered the service where they mention minimal 
involvement from his polio, he has deteriorated dramatically 
to the point now where, without bracing, he falls down 
frequently because his knees give way and flex, and even with 
braces, he still occasionally falls."  The physician did not 
express an opinion as to the question of whether the 
Veteran's preexisting problems with the lower extremities had 
been aggravated by his many years of active service.  

In October 2009 the case was referred to a VA physician for 
review of the claims file for the purpose of providing an 
opinion as to whether the Veteran's preexisting polio 
syndrome increased in severity during service.  Private 
medical records, service treatment records, and VA records 
were reviewed by the physician.  With regard to the question 
whether the Veteran's preexisting disability from polio 
increased in severity after active service, the physician 
stated that it did.  With regard to the question of whether 
or not the Veteran's activity in service contributed to the 
severity or caused the post polio syndrome "cannot be 
answered without resort to mere speculation."  The physician 
referred to "reviews of post polio syndrome (PPS) in his C 
file from NIH and Mayo Clinic state the effect of exercise on 
the severity of PPS is not known.  Some practitioners have 
advocated more exercise while others reduce physical activity 
after the initial illness.  The NIH report states that more 
severe damage with initial illness is associated with more 
severe PPS damage 10 to 40 years later.  My unsubstantiated 
opinion is the running, marching and other rigorous physical 
activity in the service more likely than not contributed to 
degenerative disease of his knees that was not by itself a 
functional issue until the PPS damage was added to it.  Such 
damage could contribute 20 percent or more to his total 
bilateral knee impairment."  

After weighing all the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the evidence is at least in relative equipoise with 
regard to whether the Veteran has a disability of the lower 
extremities, namely bilateral knee arthritis, at the present 
time that is related to his military service.  For the 
Veteran to be successful in his claim, he needs to show only 
that it is at least as likely as not that any current 
bilateral knee arthritis is related to his active service.  
See 38 U.S.C.A. § 5107(b).  The Board finds that standard has 
been met in this case.  In making this determination, the 
Board has not attempted to make an independent medical 
determination; rather, it is weighing the evidence of record 
and making a determination as to the probative value of the 
evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  A 
VA physician reviewed the entire evidence of record in 
October 2009 and provided an opinion, albeit unsubstantiated, 
that the Veteran's years of physical activity in the service 
more likely than not contributed to the development of 
degenerative joint disease in the knees.  It does not matter 
to what exact extent this damage could have contributed to 
the Veteran's total bilateral knee impairment, but the fact 
is that the VA physician acknowledged that in his opinion 
there was a causal connection on a "more likely than not" 
basis.  Following review of the evidence of record, the Board 
finds no reason to disagree.  


ORDER

Service connection for a disability of the lower extremities, 
namely bilateral knee arthritis, is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


